Blecklbv, Justice,
concurring.
The ground of my concurrence as to the dower, is that the mortgagees cannot invoke an outstanding title in which they are not interested, to defeat dower in favor of the mortgagor’s widow. This reason applies both to Burke’s claims and to the alleged title in the assignee of the mortgagor in bankruptcy. The assignee is not asserting any title to the premises, nor do the mortgagees claim under this assignment. Burke has voluntarily relinquished his title if he ever had any.